
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.25


VIASYS HEALTHCARE INC.
EMPLOYMENT AGREEMENT


        THIS AGREEMENT, is made and entered into as of June 9, 2003, by and
among Viasys Healthcare Inc., a Delaware corporation (together with its
successors and assigns permitted under this Agreement, the "Company") and
William Murray (the "Executive").

W I T N E S S E T H:

        WHEREAS, the Company and the Executive desire to enter into an
employment agreement as set forth herein to embody the terms and provisions of
the Executive's employment (the "Agreement");

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
hereby agree as follows:

1.     DEFINITIONS.

        (a)   "Affiliate" means a person or other entity that directly or
indirectly controls, is controlled by, or is under common control with the
person or other entity specified.

        (b)   "Base Salary" means the salary provided for in Section 4 or any
increased salary granted to the Executive pursuant thereto.

        (c)   "Board" means the Board of Directors of the Company.

        (d)   "Cause" means the occurrence of any one or more of the following
events:

        (i)    the Executive's repeated failure to comply with the reasonable
directives of the relevant senior officers;

        (ii)   the Executive's conviction of committing a felony which is
materially and demonstrably injurious to the Company; or

        (iii)  the Executive's continued gross neglect of his duties with the
Company (other than any such occurrence resulting from incapacity due to
physical or mental illness).

        (e)   "Change in Control" means an event or occurrence set forth in any
one or more of subsections (i) through (iv) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):

        (i)    the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (i) the then-outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock"), or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control:

(A)any acquisition by the Company, or

(B)any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company,

        (ii)   the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term "Continuing Director" means at any
date a member of the Board (A) who was a member of

--------------------------------------------------------------------------------

the Board on the date of the execution of this Agreement or (B) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (B) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board;

        (iii)  the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a "Business Combination"), unless, immediately
following such Business Combination the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company's assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the "Acquiring
Corporation"); or

        (iv)  approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

        (f)    "Code" means the Internal Revenue Code of 1986, as amended.

        (g)   "Disability" or "disabled" means a disability which results in the
Executive's entitlement to long-term disability benefits under the Company's
applicable long-term disability plan.

        (h)   "Effective Date" means July 7, 2003.

        (i)    "Notice of Termination" means a written notice from one party to
the other party hereto given in accordance with Section 24, terminating the
Executive's employment hereunder. Any Notice of Termination shall (i) indicate
the specific termination provision hereunder relied on by the party giving such
notice and (ii) to the extent applicable, set forth in reasonable detail the
facts and circumstances providing a basis for termination of the Executive's
employment under the provision so indicated. The failure by the Company to set
forth any fact or circumstance that contributes to a showing of Cause shall not
waive any right of the Company hereunder or preclude the Company from asserting
any such fact or circumstance in enforcing its rights hereunder.

        (j)    "Stock" means the common stock, $0.01 par value per share, of the
Company.

        (k)   "Termination Date" means, with respect to any termination of the
Executive's employment hereunder, the effective date of such termination
pursuant to Section 10.

2.     TERM OF EMPLOYMENT.

        This Agreement, and all rights and obligations of the parties hereunder,
shall take effect upon the Effective Date and shall continue until the date that
is two years from the Effective Date (the "Term"). If the Company elects not to
extend the Term of the Agreement on terms and conditions substantially similar
to those set forth in this Agreement, the Company shall provide the Executive
with written notice at least six months prior to the end of the then current
term.

2

--------------------------------------------------------------------------------


3.     POSITION, DUTIES AND RESPONSIBILITIES.

        (a)   Commencing on the Effective Date, the Executive is employed as
Group President, Respiratory Technology of the Company and the Executive has
been assigned and shall be assigned such duties and responsibilities as are
reasonably consistent with such positions and such other duties and
responsibilities as the CEO or the Executive's direct supervisor from time to
time deem appropriate.

        (b)   During the Term of Employment, the Executive shall devote his
entire business time, attention and energies to the business and interest of the
Company in performing his duties and responsibilities under this Agreement, and
to that end, the Executive shall not serve on the board of directors of other
corporations or entities without the prior approval of the Board.

        (c)   Notwithstanding anything contained in Section 3(b) to the
contrary, nothing herein shall preclude the Executive from (i) serving on the
boards of directors of a reasonable number of trade associations and/or
charitable organizations, (ii) engaging in charitable activities and community
affairs, and (iii) managing his personal investments and affairs, provided, that
such activities do not materially interfere with the proper performance of his
duties and responsibilities as set forth in this Section 3.

4.     BASE SALARY.

        The Executive shall be paid an annualized base salary, payable in
accordance with the regular payroll practices of the Company, of $300,000, which
amount may be increased from time to time in the discretion of the Board.

5.     ANNUAL CASH INCENTIVE AWARD.

        During the Employment Term, the Executive shall participate in (a) the
Viasys Healthcare Inc. Management Incentive Plan with a target bonus of 50% , or
such other amount as may be determined by Board or the appropriate committee or
individual and (b) any other incentive programs established by the Company for
its senior level executives generally.

6.     EMPLOYEE BENEFIT PROGRAMS.

        During the Employment Term, the Executive shall be entitled to
participate in all employee pension and welfare benefit plans and programs made
available to the Company's senior level executives.

7.     PERQUISITES.

        During the Term of Employment, the Executive shall be entitled to
participate in all of the Company's executive perquisites in accordance with the
terms and conditions of such arrangements as are in effect from time to time for
the Company's senior-level executives.

8.     REIMBURSEMENT OF BUSINESS AND OTHER EXPENSES.

        The Executive is authorized to incur reasonable expenses in carrying out
his duties and responsibilities under this Agreement and the Company shall
promptly reimburse him for such expenses, subject to documentation in accordance
with the Company's policy.

9.     TERMINATION OF EMPLOYMENT.

        The Executive's employment hereunder shall terminate effective
immediately upon the earlier to occur of the following events:

        (a)   death of the Executive;

3

--------------------------------------------------------------------------------


        (b)   receipt by either party of a Notice of Termination for Disability
from the other party, but in any event not until the Executive is determined to
be disabled in accordance with Section 1(g);

        (c)   the day the Executive receives a Notice of Termination for Cause
from the Company.

        (d)   the 30th day following receipt by the Executive of a Notice of
Termination Without Cause from the Company; and

        (e)   the 31st day following receipt by the Company of a Notice of
Termination of Employment from the Executive.

10.   RIGHTS AND REMEDIES UPON TERMINATION OF EMPLOYMENT.

        (a)   TERMINATION DUE TO DEATH. In the event that the Executive's
employment is terminated due to his death, his estate or his beneficiaries, as
the case may be, shall be entitled to the following benefits:

        (i)    The Executive's then current Base Salary through the Termination
Date, which shall be payable in a lump sum within thirty (30) days of the
Termination Date;

        (ii)   An annual cash incentive bonus award for the year in which the
termination occurs, pro-rated through the Termination Date, determined in
accordance with the provisions of Section 5 (the "Pro-Rated Annual Bonus"),
which shall be payable when incentive awards are normally paid to comparable
executives; and

        (iii)  Each outstanding option granted under an equity compensation plan
maintained by the Company to purchase shares of stock of the Company shall
become immediately exercisable, and thereafter, shall remain exercisable until
the first anniversary of Termination Date.

        (b)   TERMINATION DUE TO DISABILITY. In the event that the Executive's
employment is terminated by either party due to his Disability, he shall be
entitled to the following benefits:

        (i)    Disability benefits in accordance with the long-term disability
("LTD") program then in effect for comparable executives of the Company;

        (ii)   The Executive's then current Base Salary through the end of
the LTD elimination period, which shall be payable in a lump sum within thirty
(30) days of the Termination Date;

        (iii)  The Pro-Rated Annual Bonus, payable when incentive awards are
normally paid to comparable executives; and

        (iv)  Each outstanding option granted under an equity compensation plan
maintained by the Company to purchase shares of stock of the Company shall
become immediately exercisable, and thereafter, shall remain exercisable until
the first anniversary of Termination Date.

        (c)   TERMINATION BY THE COMPANY FOR CAUSE. In the event that the
Company terminates the Executive's employment for Cause:

        (i)    The Executive shall be entitled to receive his current Base
Salary through the Termination Date, which shall be payable in a lump sum within
thirty (30) days of the Termination Date;

        (ii)   The Executive shall not be entitled to any benefits, severance or
other compensation; and

        (iii)  Any portion of an outstanding option granted under an equity
compensation plan maintained by the Company to purchase shares of stock of the
Company that has previously become exercisable shall remain exercisable for a
period of 90 days after the Termination Date. Any portion of an outstanding
option granted under an equity compensation plan maintained by the Company that
is not exercisable as of the Termination Date shall immediately terminate.

4

--------------------------------------------------------------------------------




        (d)   TERMINATION BY THE EXECUTIVE. In the event of a termination of
employment by the Executive on his own initiative, other than due to (A) death,
(B) Disability, (C) the expiration of the then current Term of Employment, or
(D) a notice from one party to the other of its intent not to extend the
Employment Term

        (i)    The Executive shall be entitled to receive his current Base
Salary through the Termination Date, which shall be payable in a lump sum within
thirty (30) days of the Termination Date;

        (ii)   The Executive shall not be entitled to any benefits, severance or
other compensation; and

        (iii)  Any portion of an outstanding option granted under an equity
compensation plan maintained by the Company to purchase shares of stock of the
Company that has previously become exercisable shall remain exercisable for a
period of 90 days after the Termination Date. Any portion of an outstanding
option granted under an equity compensation plan maintained by the Company that
is not exercisable as of the Termination Date shall immediately terminate.

        (e)   TERMINATION WITHOUT CAUSE. In the event of a termination of the
Executive's employment by the Company, other than due to (A) death,
(B) Disability, (C) Cause, (D) a notice from one party to the other of its
intent not to extend the Employment Term, the Executive shall be entitled to the
following benefits:

        (i)    The Executive's then current Base Salary through the Termination
Date, which shall be payable in a lump sum within thirty (30) days of the
Termination Date;

        (ii)   The Pro-Rated Annual Bonus, payable when incentive awards are
normally paid to comparable executives;

        (iii)  An amount equal to the sum of (A) the Executive's then current
Base Salary and (B) the most recent cash incentive paid or the target bonus
available under the VIASYS Management Incentive Plan then in existence,
whichever is higher, payable in a lump sum within ninety (90) days of the
Termination Date; and

        (iv)  Each outstanding option granted under an equity compensation plan
maintained by the Company to purchase shares of stock of the Company shall
become immediately exercisable, and thereafter, shall remain exercisable until
the first anniversary of Termination Date.

        (f)    OTHER TERMINATION BENEFITS. In the case of any of the foregoing
terminations, to the extent not previously paid or provided or otherwise
contrary to the terms and conditions of this Agreement, the Executive or his
estate or beneficiaries, as the case may be, shall also be entitled to the
balance of any incentive awards due the Executive but not yet paid (including
awards due for performance periods that have been completed, but have not yet
been paid), any expense reimbursements due the Executive, and other benefits, if
any, in accordance with applicable plans or programs of or contracts or
agreements of the Executive with the Company. In addition, unless indicated
otherwise in this Agreement, the treatment of any options granted to the
Executive in the case of any of the foregoing terminations, shall be governed by
the terms of the VIASYS Equity Incentive Plan or other relevant equity
compensation plan or any associated stock option agreement.

        (g)   TERMINATION FOLLOWING A CHANGE IN CONTROL. Notwithstanding
anything to the contrary in this Agreement, in the event the Executive's
employment with the Company is terminated within twelve (12) months following a
Change in Control, the Executive shall be entitled to benefits equal to the
greater of: (i) the benefits due and payable to him under the change of control
plan sponsored by the Company, if any, (the "Change of Control Plan"), or
(ii) the benefits due and payable to him under Section 10 of this Employment
Agreement as a result of such termination. In furtherance thereof, it is the
parties' understanding that in the event of a termination under such
circumstances, the Executive shall only be entitled to receive benefits payable
under either the Change of Control Plan or this Employment Agreement (but not
both).

5

--------------------------------------------------------------------------------


        (h)   NATURE OF PAYMENTS. Any amounts due under this Section 11 are in
the nature of severance payments considered to be reasonable by the Company and
are not in the nature of a penalty.

        (i)    NO MITIGATION; NO OFFSET. The Executive shall not be required to
mitigate the amount of any payment or benefit provided in this Section 10 by
seeking other employment or otherwise. Further, except as provided in
Section 10, the amount of any payment or benefits provided for in this
Section 10 shall not be reduced by any compensation earned by the Executive as a
result of employment by another employer.

11.   CONFIDENTIALITY & ASSIGNMENT OF INVENTIONS.

        (a)   The Executive shall execute and deliver to the Company on the
Effective Date the Company's standard employee Confidentiality and Assignment of
Inventions Agreement, substantially in the form attached hereto as EXHIBIT A.

        (b)   Upon the termination of the Executive's employment, the Executive
(or in the event of his death, the Executive's personal representative) shall
promptly surrender to the Company the original and all copies of any materials
containing confidential information of the Company which are then in the
Executive's possession or control; provided, however, that the Executive shall
not be required to surrender his rolodexes, personal diaries and other items of
a personal nature.

12.   NON-COMPETITION; NON-SOLICITATION.

        (a)   The Executive acknowledges (i) that in the course of his
employment with the Company he will become familiar with trade secrets and
customer lists of, and other confidential information concerning, the Company
and its Affiliates, customers, and clients and (ii) that his services will be of
special, unique and extraordinary value to the Company.

        (b)   The Executive agrees that during the Term of Employment and for a
period of one year following his termination of employment for any reason he
shall not in any manner, directly or indirectly, through any person, firm,
corporation or enterprise, alone or as a member of a partnership or as an
officer, director, stockholder, investor or employee of or advisor or consultant
to any person, firm, corporation or enterprise or otherwise, engage or be
engaged, or assist any other person, firm, corporation or enterprise in engaging
or being engaged (collectively, the "Restricted Activity"), in any Competitive
Activity (as defined below). For the purposes of this Section 12, a "Competitive
Activity" shall mean, unless otherwise determined by the Board, a business that
(i) is being conducted by the Company or any Affiliate at the time in question
and (ii) was being conducted, or was under active consideration to be conducted,
by the Company or any Affiliate, at the date of the termination of the
Executive's employment. It is agreed and understood that the prohibitions
provided for in this Section 12(b) shall not restrict the Executive from
engaging in Restricted Activity for any subsidiary, division or Affiliate or
unit of a company (collectively a "Related Entity") if that Related Entity is
not engaged in a Competitive Activity, irrespective of whether some other
Related Entity of that company engages in what would otherwise be considered to
be a Competitive Activity (as long as Executive does not engage in Restricted
Activity for such other Related Entity).

        (c)   The Executive further agrees that during the Non-Competition
Period he shall not (i) in any manner, directly or indirectly, hire or cause to
be hired any employee of or advisor or consultant to the Company or any of its
Affiliates for any purpose or in any capacity whatsoever, or (ii) in connection
with any business to which Section 12(b) applies, call on, service, solicit or
otherwise do business with any customer of the Company or any of its Affiliates;
provided, however, that the restriction contained in clause (i) of this
Section 12(c) shall not apply to, or interfere with, the proper performance by
the Executive of his duties and responsibilities under Section 3 of this
Agreement.

6

--------------------------------------------------------------------------------


        (d)   Nothing in this Section 12 shall prohibit the Executive from being
a passive owner of not more than two percent (2%) of the outstanding common
stock, capital stock and equity of any firm, corporation or enterprise so long
as the Executive has no active participation in the management or business of
such firm, corporation or enterprise.

        (e)   If the restrictions stated herein are found by a court to be
unreasonable, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.

13.   REMEDIES.

        Each of the parties to this Agreement shall be entitled to enforce its
rights under this Agreement specifically, to recover damages and costs
(including reasonable attorney's fees) caused by any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages would not be an adequate
remedy for any breach of the provisions of this Agreement and that any party may
in its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement. Nothing in this Section 13 is intended to
prevent the parties from raising any and all defenses with respect to the
necessity for, and scope of, such injunctive or equitable relief.

14.   RESOLUTION OF DISPUTES.

        Subject to the provisions of Section 13 regarding specific performance
and/or injunctive relief, any disputes arising under or in connection with this
Agreement shall be resolved by binding arbitration, to be held in Philadelphia,
Pennsylvania, in each case in accordance with the rules and procedures of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

15.   EXPENSES.

        (a)   Subject to the provisions of Sections 13 and 14, in the event any
party hereto (for the purposes of this Section 15, the "Aggrieved Party") seeks
a judicial adjudication of, or an award in arbitration to enforce, the Aggrieved
Party's rights under, or to recover damages for the breach of, this Agreement,
the Aggrieved Party shall be entitled to recover from the other party or
parties, as the case may be, and shall be indemnified by the other party or
parties, as the case may be, against, any and all costs actually and reasonably
incurred by the Aggrieved Party in such judicial adjudication or arbitration,
including, without limitation, reasonable attorney's fees, but only if the
Aggrieved Party prevails in such proceeding.

16.   ASSIGNABILITY; BINDING NATURE.

        This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors, heirs (in the case of the Executive)
and assigns. Rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company pursuant to a merger or consolidation in
which the Company is not the continuing entity, or the sale or liquidation of
all or substantially all of the assets of the Company, provided that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law. The Company further agrees that, in the
event of a sale of assets or liquidation as described in the preceding sentence,
it shall take whatever action it reasonably can in order to cause such assignee
or transferee to expressly assume the liabilities, obligations and duties of the
Company

7

--------------------------------------------------------------------------------


hereunder. No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive other than his rights to compensation
and benefits, which may be transferred only by will or operation of law.

17.   REPRESENTATIONS AND WARRANTIES.

        (a)   The Company represents and warrants that it has all requisite
corporate power and authority to enter into this Agreement and that the
performance by the Company of its obligations under this Agreement will not
violate any agreement to which it is a party.

        (b)   The Executive represents that the execution of this Agreement by
the Executive and the performance by him of his obligations hereunder will not
violate any agreement to which he is a party.

        (c)   The Executive hereby represents and warrants that he is not bound
by the terms of any agreement with any previous employer or other party to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party. The Executive further represents and
warrants that Executive's performance of all the terms of this Agreement and as
an employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by the Executive
in confidence or in trust prior to Executive's employment with the Company. The
Executive will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others. The Executive will not hereafter grant anyone any rights
inconsistent with the terms of this Agreement.

18.   ENTIRE AGREEMENT.

        This Agreement and Exhibits A & B attached hereto and incorporated
herein by reference contain the entire understanding and agreement between the
parties concerning the subject matter hereof and thereof and supersede all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto. This is an integrated
document.

19.   AMENDMENT OR WAIVER.

        No provision in this Agreement may be amended unless such amendment is
agreed to in writing and signed by the Executive and an authorized officer of
the Company, other than the Executive. No waiver by either party of any breach
by the other party of any condition or provision contained in this Agreement to
be performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any such waiver must be in writing and signed by the Executive or an authorized
officer of the Company, other than the Executive, as the case may be.

20.   SEVERABILITY.

        In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.

21.   SURVIVORSHIP.

        Except as otherwise expressly set forth in this Agreement, the
respective rights and obligations of the parties hereunder shall survive any
termination of the Executive's employment. This Agreement itself (as
distinguished from the Executive's employment) may not be terminated by either
party without the written consent of the other party.

8

--------------------------------------------------------------------------------

22.   REFERENCES.

        In the event of the Executive's death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

23.   GOVERNING LAW/JURISDICTION.

        This Agreement shall be governed in accordance with the laws of the
State of Delaware without reference to principles of conflict of laws.

24.   NOTICES.

        All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed given when (a) delivered personally,
(b) sent by certified or registered mail, postage prepaid, return receipt
requested or (c) delivered by overnight courier (provided that a written
acknowledgment of receipt is obtained by the overnight courier) to the party
concerned at the address indicated below or to such changed address as such
party may subsequently give such notice of:

If to the Company:   Viasys Healthcare Inc.
227 Washington Street, Suite 200
Conshohocken, PA 19428
Copy to:
 


--------------------------------------------------------------------------------


If to Executive:
 
William Murray

25.   HEADINGS.

        The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

26.   COUNTERPARTS.

        This Agreement may be executed in counterparts.

[Remainder of Page Intentionally Left Blank]

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the restatement set forth above.

    VIASYS HEALTHCARE INC.
 
 
By:
 
 
 
/s/  Randy Thurman      

--------------------------------------------------------------------------------


 
 
Name:
Randy Thurman     Title: Chief Executive Officer
 
 
/s/  William Murray      

--------------------------------------------------------------------------------

William Murray

10

--------------------------------------------------------------------------------



QuickLinks


VIASYS HEALTHCARE INC. EMPLOYMENT AGREEMENT
